Name: 2009/161/EC: Council Decision of 25Ã September 2008 approving on behalf of the Community Annex 8 to the International Convention on the Harmonisation of Frontier Controls of Goods
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  executive power and public service;  politics and public safety;  tariff policy
 Date Published: 2009-02-27

 27.2.2009 EN Official Journal of the European Union L 55/21 COUNCIL DECISION of 25 September 2008 approving on behalf of the Community Annex 8 to the International Convention on the Harmonisation of Frontier Controls of Goods (2009/161/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the second subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The International Convention on the Harmonization of Frontier Controls of Goods, 1982 (the Convention) was approved by Council Regulation (EEC) No 1262/84 (1). (2) Article 22 of the Convention, in conjunction with its Annex 7, provides that the Administrative Committee for the Convention can propose and adopt amendments to the Convention. These amendments are to be accepted unless a Contracting Party objects within 12 months of the communication by the United Nations of the proposed amendment to the Contracting Parties. (3) The United Nations Economic Commission for Europe (UN/ECE) Inland Transport Committee decided at its February 1999 session that the Convention should be revised to include provisions to facilitate the border crossing of vehicles. (4) The UN/ECE Working Party on Customs Questions affecting Transport subsequently produced draft proposals to add a new Annex 8 to the Convention in order to complement the existing provisions. (5) That Annex was adopted by the Administrative Committee for the Convention in October 2007 and as no objections were raised, the Annex took effect from 20 May 2008. (6) The purpose of Annex 8 to the Convention is to facilitate international trade by reducing, harmonising and coordinating procedures and paperwork in connection with the border control of goods, in particular live animals and perishable goods. Annex 8 also aims at improving the operation of border crossing points, as well as technical matters relating to the mutual recognition of international vehicle inspection and weight certificates. (7) The facilitation of international trade and the removal of technical obstacles to trade is an objective of the common commercial policy and thus falls under the exclusive competence of the Community. (8) The Community position concerning the proposed amendment of the Convention was approved on July 2005. (9) Therefore, the amendment to the Convention should be approved, HAS DECIDED AS FOLLOWS: Article 1 Annex 8 to the International Convention on the Harmonization of Frontier Controls of Goods is hereby approved on behalf of the Community. The text of that Annex is attached to this Decision. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 25 September 2008. For the Council The President L. CHATEL (1) OJ L 126, 12.5.1984, p. 1. ANNEX 8 TO THE INTERNATIONAL CONVENTION ON THE HARMONISATION OF FRONTIER CONTROLS OF GOODS FACILITATION OF BORDER CROSSING PROCEDURES FOR INTERNATIONAL ROAD TRANSPORT Article 1 Principles Complementing the provisions of the Convention and in particular those provided in Annex 1, the present Annex intends to define the measures that need to be implemented in order to facilitate border crossing procedures for international road transport. Article 2 Facilitation of visa procedures for professional drivers 1. The Contracting Parties should endeavour to facilitate the procedures for the granting of visas for professional drivers engaged in international road transport in accordance with national best practice for all visa applicants and national immigration rules as well as international commitments. 2. The Contracting Parties agree to regularly exchange information on best practices with regard to the facilitation of visa procedures for professional drivers. Article 3 International road transport operations 1. In order to facilitate the international movement of goods, the Contracting Parties shall regularly inform all parties involved in international transport operations in a harmonised and coordinated manner on border control requirements for international road transport operations in force or planned as well as on the actual situation at borders. 2. Contracting Parties shall endeavour to transfer, to the extent possible and not only for transit traffic, all necessary control procedures to the places of departure and destination of the goods transported by road so as to alleviate congestion at the border crossing points. 3. Referring in particular to Article 7 of this Convention, priority shall be given to urgent consignments, e.g. live animals and perishable goods. In particular, the competent services at border crossing points: (i) shall take the necessary measures to minimise waiting times for ATP-approved vehicles transporting perishable foodstuffs or for vehicles transporting live animals, as from their time of arrival at the frontier until their regulatory, administrative, Customs and sanitary controls; (ii) shall ensure that the required controls mentioned under (i) are carried out as quickly as possible; (iii) shall allow, as far as possible, the operation of the necessary refrigerating units of vehicles carrying perishable foodstuffs during the time of crossing the border, unless this is impossible as a result of the required control procedure; (iv) shall cooperate, in particular through advance information exchange, with their counterparts in other Contracting Parties in order to accelerate border crossing procedures for perishable foodstuffs and live animals, in case these loads are subject to sanitary inspections. Article 4 Vehicle inspection 1. The Contracting Parties, not yet Parties to the Agreement Concerning the Adoption of Uniform Conditions for Periodical Technical Inspections of Wheeled Vehicles and the Reciprocal Recognition of such Inspections (1997), should endeavour, in line with relevant national and international laws and regulations, to facilitate the crossing of road vehicles across borders by accepting the International Technical Inspection Certificate as provided for in this Agreement. The Technical Inspection Certificate, as contained in the Agreement as of 1 January 2004, is contained in Appendix 1 to this Annex. 2. With a view to identifying ATP-approved vehicles carrying perishable foodstuffs, the Contracting Parties may utilise the distinguishing marks affixed to the relevant equipment and the ATP certificate or plate of approval provided for in the Agreement on the International Carriage of Perishable Foodstuffs and the Special Equipment to be used for such Carriage (1970). Article 5 International Vehicle Weight Certificate 1. In order to accelerate border crossings, the Contracting Parties, in line with relevant national and international laws and regulations, should endeavour to avoid repetitive vehicle weighing procedures at border crossings by accepting and mutually recognising the International Vehicle Weight Certificate as contained in Appendix 2 to this Annex. In case the Contracting Parties accept such certificates, no further weight measurements shall be carried out apart from random checks and controls in the case of supposed irregularities. Vehicle weight measurements recorded in such certificates shall take place only in the country of origin of international transport operations. The results of such measurements shall be duly reflected and certified in such certificates. 2. Each Contracting Party, accepting the International Vehicle Weight Certificate, shall publish a list of all weighing stations in their country authorised in accordance with international principles as well as any modification thereto. This list as well as any modification thereto shall be transmitted to the Executive Secretary of the Economic Commission for Europe of the United Nations (UNECE) for distribution to each Contracting Party and to the international organisations referred to in Annex 7, Article 2 to this Convention. 3. The minimum requirements for authorised weighing stations, the principles of authorisation and the basic features of weighing procedures to be applied are contained in Appendix 2 to this Annex. Article 6 Border crossing points In order to ensure that the required formalities at border crossing points are streamlined and accelerated, the Contracting Parties shall meet, as far as possible, the following minimum requirements for border crossing points open for international goods traffic: (i) facilities enabling joint controls between neighbouring States (one-stop technology), 24 hours a day, whenever justified by trade needs and in line with road traffic regulations; (ii) separation of traffic for different types of traffic on both sides of the border allowing to give preference to vehicles under the cover of valid international Customs transit documents or carrying live animals or perishable foodstuffs; (iii) off-lane control areas for random cargo and vehicle checks; (iv) appropriate parking and terminal facilities; (v) proper hygiene, social and telecommunications facilities for drivers; (vi) encourage forwarding agents to establish adequate facilities at border crossings with the intention that they can offer services to transport operators on a competitive basis. Article 7 Reporting mechanism With regard to Articles 1 to 6 of this Annex, the Executive Secretary of the Economic Commission for Europe of the United Nations (UNECE) shall carry out, every second year, a survey among Contracting Parties on progress made to improve border crossing procedures in their countries. Appendix 1 to Annex 8 to the Convention INTERNATIONAL TECHNICAL INSPECTION CERTIFICATE (1) In accordance with the Agreement Concerning the Adoption of Uniform Conditions for Periodical Technical Inspections of Wheeled Vehicles and the Reciprocal Recognition of such Inspections (1997), entered into force on 27 January 2001. 1. Accredited Technical Inspection Centres are responsible for conducting the inspection tests, granting the approval of compliance with the inspection requirements of the relevant rule(s) annexed to the 1997 Vienna Agreement, and specifying the latest date of next inspection to be indicated in line No 12.5 of the International Technical Inspection Certificate, the model of which is reproduced hereafter. 2. The International Technical Inspection Certificate shall contain the information indicated hereafter. It may be a booklet in format A6 (148 Ã  105 mm), with a green cover and white inside pages, or a sheet of green or white paper of format A4 (210 Ã  197) folded to format A6 in such a way that the section containing the distinguishing sign of the State or of the United Nations forms the top of the folded certificate. 3. Items of the certificate and their content shall be printed in the national language of the issuing Contracting Party by maintaining the numbering. 4. The periodical inspection reports which are in use in the Contracting Parties to the Agreement may be used as an alternative. A sample of them shall be transmitted to the Secretary-General of the United Nations for information to the Contracting Parties. 5. Handwritten, typed or computer generated entries on the International Technical Inspection Certificate to be made exclusively by the competent authorities, shall be in Latin characters. (1) As of 1 January 2004. Appendix 2 to Annex 8 to the Convention INTERNATIONAL VEHICLE WEIGHT CERTIFICATE 1. The objective of the International Vehicle Weight Certificate (IVWC) is to facilitate border crossing procedures and, in particular, to avoid repetitive weight measurements of goods road vehicles en route in the Contracting Parties. Duly filled-in certificates, accepted by the Contracting Parties, shall be accepted as bearing valid weight measurements by the competent authorities of Contracting Parties. Competent authorities shall refrain from requiring additional weight measurements apart from random checks and controls in the case of supposed irregularities. 2. The International Vehicle Weight Certificate, which shall conform to the model reproduced below in this Appendix, shall be issued and used under the supervision of a designated Governmental authority in each Contracting Party accepting such certificates in line with the procedure described in the annexed certificate. 3. The use of the certificate by transport operators is optional. 4. The Contracting Parties, accepting such certificates, shall approve authorised weighing stations to fill in, together with the operator/driver of the goods road vehicle, the International Vehicle Weight Certificate in accordance with the following minimum requirements: (a) Weighing stations shall be equipped with certified weighing instruments. For performing the weight measurements, the Contracting Parties accepting such certificates may select the method and instruments they consider appropriate. The Contracting Party accepting such certificates shall ensure the competence of the weighing stations by, for example, an accreditation or assessment process and shall ensure to use of appropriate weighing instruments, the deployment of qualified personnel, and the existence of properly documented quality control systems and testing procedures. (b) The weighing stations and their instruments shall be well maintained. The instruments shall be regularly verified and sealed by the relevant authorities responsible for weights and measures. The weighing instruments, their maximum permissible errors and usage shall comply with the Recommendations established by the International Organisation for Legal Metrology (OIML). (c) Weighing stations shall be equipped with weighing instruments corresponding to either:  OIML Recommendation R 76 Non-automatic weighing instruments accuracy Class III or better,  OIML Recommendation R 134 Automatic instruments for weighing road vehicles in motion, accuracy Classes 2, or better, higher error values may apply in case of individual axle weight measurements. 5. In exceptional cases and, particularly when irregularities are suspected, or at the demand of the transport operator/driver of the respective road vehicle, the competent authorities may re-weigh the vehicle. In case a weighing station produces several mistaken measurements, observed by the control authorities in a Contracting Party accepting such certificates, the competent authorities of the country of the weighing station shall take appropriate measures in order to ensure that such events will not occur again. 6. The model of the certificate may be reproduced in any of the languages of the Contracting Parties accepting such certificates provided that the layout of the certificate and the placing of the items therein are not modified. 7. Each Contracting Party accepting such certificates, shall publish a list of all weighing stations in their countries authorised in accordance with international principles as well as any modifications thereto. This list as well as any modification thereto shall be transmitted to the Executive Secretary of the Economic Commission for Europe of the United Nations (UNECE) for distribution to each Contracting Party and to the international organisations referred to in Annex 7, Article 2 to this Convention. 8. (Transitional provision) Since only very few weighing stations are equipped at present with weighing instruments able to provide individual axle weight or axle group measurements, the Contracting Parties, accepting such certificates agree that, during a transitional period, expiring 12 months following the entry into force of this Annex, gross vehicle weight measurements as provided for under item 7.3 in the International Vehicle Weight Certificate shall be sufficient and shall be accepted by the competent national authorities. ATTACHMENT to the INTERNATIONAL VEHICLE WEIGHT CERTIFICATE (IVWC) Sketches of types of goods road vehicles as required under item 7.1 of the IVWC No Goods road vehicles Vehicle Type * means first alternative axle configuration ** means second alternative axle configuration Distance between axles (m) (1) I. RIGID VEHICLES 1 A2 D < 4.0 2 A2* D  ¥ 4.0 3 A3 4 A4 5 A3* 6 A4* 7 A5 II. COMBINATION OF VEHICLES 1 A2 T2 2 A2 T3 3 A3 T2 4 A3 T3 5 A3 T3* 6 A2 C2 7 A2 C3 8 A3 C2 9 A3 C3 10 A2 C1 11 A3 C1 III. ARTICULATED VEHICLES 1 with 3 axles A2 S1 2 with 4 axles (single or tandem) A2 S2 D  ¤ 2.0 A2 S2* D > 2.0 A3 S1 3 With 5 or 6 axles (single, tandem, triple) A2 S3 A2 S3* A2 S3** A3 S2 D  ¤ 2.0 A3 S2* D > 2.0 A3 S3 A3 S3* A3 S3** Without sketch An Sn (1) No specification is given if not relevant